     Case 3:21-cv-00975-N Document 1 Filed 04/30/21                   Page 1 of 5 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION



 Aperture Net LLC,                                              Case No. 3:21-cv-975
          Plaintiff,                                            Patent Case
          v.                                                    Jury Trial Demanded
 KGPCo Inc.,

          Defendant.


                             COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Aperture Net LLC (“Plaintiff”), through its attorneys, complains of KGPCo Inc.

(“Defendant”), and alleges the following:

                                               PARTIES

         1.      Plaintiff Aperture Net LLC is a corporation organized and existing under the laws

of Texas that maintains its principal place of business at 6205 Coit Rd, Ste 300-1016, Plano, TX

75024.

         2.      Defendant KGPCo Inc. is a corporation organized and existing under the laws of

Minnesota that maintains an established place of business at 3305 Highway 60 West, Faribault,

MN 55021, United States. Defendant can be served through its registered agent, Corporation

Service Company, at 211 E. 7th Street, Suite 620, Austin, TX 78701.

                                            JURISDICTION

         3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.




                                                  1
     Case 3:21-cv-00975-N Document 1 Filed 04/30/21                     Page 2 of 5 PageID 2



       4.        This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

       5.        This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                 VENUE

       6.        Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District and has an established placed of business

in this district, in, without limitation, Irving, Texas, which is located wholly within this District.

                                            PATENT-IN-SUIT

       7.        Plaintiff is the assignee of all right, title and interest in United States Patent No.

6,711,204 (the “Patent-in-Suit” or the “204 Patent”); including all rights to enforce and prosecute

actions for infringement and to collect damages for all relevant times against infringers of the

Patent-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the

present action for infringement of the Patent-in-Suit by Defendant.

                                           THE ’204 PATENT

           8.     The ’204 Patent is entitled “Channel sounding for a spread-spectrum signal,” and

 issued 03/23/2004. The application leading to the ’204 Patent was filed on 07/19/2001. A true

 and correct copy of the ’204 Patent is attached hereto as Exhibit 1 and incorporated herein by

 reference.

           9.     The ’204 Patent is valid and enforceable.

                           COUNT 1: INFRINGEMENT OF THE ’204 PATENT

           10.    Plaintiff incorporates the above paragraphs herein by reference.




                                                    2
     Case 3:21-cv-00975-N Document 1 Filed 04/30/21                   Page 3 of 5 PageID 3



         11.      Direct Infringement. Defendant has directly infringed claims 25 and 26 of the

 ’204 Patent in at least this District by making, using, offering to sell, selling and/or importing,

 without limitation, at least the Defendant products identified in the charts incorporated into

 this Count below (among the “Exemplary Defendant Products”) that infringe claims 25 and 26

 of the ’204 Patent also identified in the charts incorporated into this Count below literally or

 by the doctrine of equivalents. On information and belief, numerous other devices that infringe

 claims 25 and 26 of the ’204 Patent have been made, used, sold, imported, and offered for sale

 by Defendant and/or its customers.

         12.      Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, claims 25 and 26 of the ’204 Patent Claims, by having its employees

 internally test and use these Exemplary Products.

         13.      Exhibit 2 includes charts comparing claims 25 and 26 of the’204 Patent to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’204 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of claims 25 and 26 of

 the’204 Patent.

         14.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 2.

         15.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                            JURY DEMAND

        16.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF


                                                     3
     Case 3:21-cv-00975-N Document 1 Filed 04/30/21                  Page 4 of 5 PageID 4



WHEREFORE, Plaintiff respectfully requests the following relief:

      A.      A judgment that the ’204 Patent is valid and enforceable;

      B.      A judgment that Defendant has infringed directly claims 25 and 26 of the ’204

              Patent;

      C.      An accounting of all damages not presented at trial;

      D.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

              for Defendants past infringement with respect to the ’204 Patent.

      E.      And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

              an accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                  that it incurs in prosecuting this action;

            ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                  action; and

           iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                  deems just and proper.


 Dated: April 30, 2021              Respectfully submitted,

                                    /s/Papool S. Chaudhari
                                    Papool S. Chaudhari
                                    PRA Law
                                    State Bar No. 24076978
                                    2800 Bartons Bluff Lane #1902
                                    Austin, TX 78746
                                    (214) 702-1150
                                    papool@pralawllc.com

                                    Together with:




                                                  4
Case 3:21-cv-00975-N Document 1 Filed 04/30/21      Page 5 of 5 PageID 5


                       CHONG LAW FIRM PA
                       Jimmy Chong (#4839)
                       2961 Centerville Road, Suite 350
                       Wilmington, DE 19808
                       Telephone: (302) 999-9480
                       Facsimile: (877) 796-4627
                       Email: chong@chonglawfirm.com

                       ATTORNEYS FOR PLAINTIFF




                                  5
